Order, entered on October 30, 1958, denying petitioner’s application for an order, pursuant to article 78 of the Civil Practice Act, annulling the order of the State Rent Administrator, dated July 24, 1958, sustaining the order of the Local Rent Administrator granting a rent increase for apartment IB in premises 134 East 64th Street, New York City, and dismissing the petition, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Order entered October 30, 1958, denying petitioner’s application for an order, pursuant to article 78 of the Civil Practice Act, annulling the order of the State Rent Administrator, dated July 24, 1958, sustaining the order of the Local Rent Administrator granting a rent increase for apartment 4F in premises 132 East 64th Street, New York City, and dismissing the petition, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Order, entered December 19, ,1958, denying petitioner’s application for an order, pursuant *990to article 78 of the Civil Practice Act, annulling the order of the State Rent Administrator, dated October 10, 1958, sustaining the order of the Local Rent Administrator granting a rent increase for apartment 2B in premises 132 East 64th Street, New York City, and dismissing the petition, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Order, entered March 1, 1960, denying petitioner’s application for an order, pursuant to article 78 of the Civil Practice Act, annulling the order of the State Rent Administrator, dated June 2, 1959, sustaining the order of the Local Rent Administrator granting a rent increase for the ground floor front apartment in premises 134 East 64th Street, New York City, and dismissing the petition, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur — Botein, P. J., Breitel, Rabin, Valente and Noonan, JJ.